Judgment, Supreme Court, New York County (Joan Lobis, J.), entered December 12, 1995, which denied petitioner’s application pursuant to CPLR article 78 challenging his demotion from the rank of detective to that of police officer, and dismissed the petition, unanimously affirmed, without costs.
The record conclusively demonstrates that petitioner did not officially hold the rank of detective for a continuous period of at least three years prior to his demotion, and therefore no hearing was required in connection therewith under Civil Service Law § 75 (1) (e). Petitioner’s allegations that the disciplinary action taken against him was retaliatory, in violation of Civil Service Law § 75-b (2) (a), are belied by the record, which clearly supports the IAS Court’s findings that petitioner was demoted for substandard performance and, inter alia, his numerous violations of Department rules, driving infractions and parking violations. Concur—Ellerin, J. P., Wallach, Williams and Mazzarelli, JJ.